Mr. Justice Hutchison
delivered the opinion of the Court.
A registrar of property recorded a marshal deed subject to a so-called curable defect in that the Federal Land Bank of Baltimore, a first mortgage creditor, had not been notified of the proceeding which resulted in a judicial sale.
From the marshal’s deed it appeared that the marshal, in order to satisfy a default money judgment rendered in what the marshal described as a real mortgage foreclosure action, attached and soM under a writ of execution a parcel of land described in the deed.
The registrar has moved to dismiss the present appeal on the ground that he has received no copies of appellant’s *732brief.- Appellant relies on a comprehensive “initial statement” filed with a copy of the deed and of the registrar’s note July 18, 1939. From a certificate attached to this “initial statement” it appears that the registrar was served by mail with a copy thereof on July 15. No brief has been filed, either by appellant or by the registrar.
In the absence of anything to indicate how a first mortgagee, whose mortgage has been recorded in the registry of property, could be prejudiced in any way by an attachment and sale of the mortgaged property in order to satisfy a money judgment rendered in an action to which such mortgagee was not a party, we cannot concur in the view that the marshal’s deed was defective because it did not show that the first mortgagee had been notified of the action in which the mortgaged property was attached and sold.
We would not be understood as passing upon any question not raised by the registrar’s ruling. That ruling must be reversed with instructions to record the deed without mention of any curable defect.